DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-4 and 10-16, in the reply filed on 04 April 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 5-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04 April 2022.

Claim Objections
Claims 2 and 13 are objected to because of the following informalities:  Claims 2 and 13 recite “rhodium (Rd)” and “Rd” appears to be a miss-typing of “Rh”, the chemical symbol of rhodium.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-4 and 10-16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 10 recite the second metal portion has an island-shaped structure and the phrase “island-shaped” renders the claims indefinite as it is unclear as to what this is referencing as there is no generally accepted shape of islands (i.e. irregular perimeter, geometric shape, etc.) and it is unclear if this term references the shape of the whole of the second metal portion or if this is referencing where the portion is comprised of islands.  It appears that applicant is intending to claim where the second metal portion is discontinuous per feature (200) in Figure 1.  It is suggested that applicant consider language “the second metal portion is discontinuous” or similar language to overcome the instant rejection.  Claims 2-3 and 11-16 are included in this rejection as they depend upon a rejected claim.

Allowable Subject Matter
Claims 1-4 and 10-16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:   The closest prior art to the instant claims is that of Ejiri et al. (JP2013089913 – machine translation provided by applicant).  Ejiri is cited in the International Search Report (ISR) as a “X” reference based on the teachings of a Ni-base layer and a second gold layer thereon formed by electroless plating (abstract).  The Ni-layer is disclosed as being formed from a Watts bath (Paragraph 62) and the ISR indicates that one of ordinary skill in the art would expect this base layer to be polycrystalline.  However, Paragraph 63 of Ejiri then states that the Watts bath is preferred as it increases the size of the crystal grains and that this results in epitaxial growth of the gold layer.  This is expressly different from the instant claims which recite a heteroepitaxial interface with the first and second metal portions.  Accordingly, Ejiri is considered to teach away from the instantly claimed features.
Other relevant art to be made of record is that of Hasegawa et al. (US 2005/0018363) who teaches non-metal layers of X-Mn alloys bonded with metal magnetic layers (abstract).  The two layers are in contact and have a heteroepitaxial or epitaxial state (Paragraph 34).  However, there is no disclosure that the non-metal layer is polycrystalline or where the magnetic layer is island-shaped.  Further, Hasegawa teaches where polycrystalline films are not desired as they inhibit uniaxial anisotropy (Paragraph 29).  Accordingly, this is considered to teach away from the instantly claimed invention.
Andoh (US 2010/0258954) teaches Ni, Pd-P, and Au layers (abstract).  However, the Pd-P layer is disclosed as being amorphous rather than polycrystalline (Paragraphs 52 68).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH DUMBRIS whose telephone number is (571)272-5105. The examiner can normally be reached M-F 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SETH DUMBRIS
Primary Examiner
Art Unit 1784



/SETH DUMBRIS/           Primary Examiner, Art Unit 1784